Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In line 4 of claim 3, the scope of the limitation of “amorphous carbon black” is unclear. In paragraph [0112] of the Applicant’s specification, the Applicant states that “Amorphous carbon black means non-crystalline carbon black composed of a 
diamond structure (SP3 structure) and a graphite structure (SP2 structure).” This would suggest that “crystalline” is referring to true crystallinity and that “amorphous” would encompass true amorphousness and paracrystallinity (materials having microcrystalline structures, such as the sp2 and sp3 structures, but no long range crystal structure). However, in paragraph [0114] of the Applicant’s specification, provided examples of “carbon black” (which is differentiated from 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (KR-20160079319-A), hereinafter Choi.
Regarding claim 1, Choi teaches (Page 2, Paragraph 10) a photosensitive composition, comprising (a-1) an epoxy compound having a C9-C19 long-chain alkyl group (see claim 2, two depicted epoxy compounds, with C12 alkoxy and C17 alkyl carboxyl groups respectively) and (b) a photosensitizer (photopolymerizable compound and photopolymerization initiator). Choi further discloses that the epoxy groups of the epoxy compounds may react with a carboxyl group or a hydroxyl group present in an alkali-soluble resin of the composition (Paragraph 1 of Page 5). As explained in paragraphs [0061] and [0063] of the Applicant's specification, this addition reaction would result in: (a-2) a resin having a structure represented by 
Regarding claim 8, Choi further teaches (Page 2, Paragraph 10) that the photosensitive composition has negative photosensitivity, wherein the (b) photosensitizer (photopolymerizable compound and photopolymerization initiator) comprises a compound (photopolymerizable compound) having two or more radical polymerizable groups (see Page 6, Paragraph 7, last sentence) and comprising a photopolymerization initiator.
Regarding claim 12, Choi further teaches (Page 2, Paragraph 2 of Description section) a cured film composed of a cured product ("curing of an exposed product" implies a cured product) of the photosensitive composition according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR-20140096423-A), hereinafter Park, in view of Choi et al. (KR-20160079319-A), hereinafter Choi.
Regarding claim 1, Park teaches a photosensitive composition (claim 1 of Park), comprising (b) a photosensitizer (polymerizable compound and photopolymerization initiator). Park does not teach that the compound comprises at least one compound selected from the group consisting of (a-1) to (a-3). However, Park does teach that the composition may contain other additives (last paragraph of page 5). Park also teaches that, in addition to the polymerizable compound and the photopolymerization initiator, the composition further contains an alkali soluble resin (copolymer, claim 1; see paragraph 2 of "(a) Copolymer" section of Page 2). Given the alkali-soluble resin that realizes developability in the development step" 
Choi teaches a known photosensitive composition which is analogous as shown above. Furthermore, the composition of Choi is also a negative type photoresist composition (see claim 2 of Choi) which contains "an alkali-soluble resin, a photopolymerizable compound, [and] a photopolymerization initiator" (claim 1 of Choi). The composition of Choi further comprises at least one of:  (a-1) an epoxy compound having a C9-C19 long-chain alkyl group (monofunctional epoxy compound, claim 1 of Choi; see embodiments in Claim 2 of Choi with two C12 alkoxy and C17 alkyl carboxyl groups respectively); (a-2) a resin having a structure represented by general formula (1) of the instant claim (results from reaction of epoxy group with hydroxyl group of the alkali-soluble resin; Paragraph 1, Page 5); and (a-3) a resin having a structure represented by general formula (2) of the instant claim (results from reaction of epoxy group with carboxyl group of the alkali-soluble resin; Paragraph 1, Page 5). Choi teaches that, in a "negative type photoresist, the development characteristics of the non-exposed portion pattern must be relatively higher than that of the exposed portion" (Paragraph 9, Page 2) and implies that the inclusion of the monofunctional epoxy compound (and subsequent reaction with the alkali-soluble resin) aids in lowering the developing 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have added one of the monofunctional epoxy compounds of Choi (such as those with C12 alkoxy or C17 alkyl carboxyl groups shown in claim 2 of Choi) to the negative type photosensitive composition of Park. This compound would then react with the carboxyl groups (and possible hydroxyl groups) of the copolymer of Park to form a resin which contains structures matching general formula (a-3), and which may contain structures matching general formula (a-2). This addition and subsequent reaction would increase the sensitivity of the exposure portion, thereby increasing the flexibility and reducing the brittleness of the cured film.
Regarding claims 2 and 3, Park further teaches that the composition further comprises (c) an inorganic pigment (black inorganic colorant, claim 1 of Park) having near infrared shielding property (titanium black and carbon black, Page 5, Paragraph 4 of "(e) Colorant" section; see [0106] of Applicant's specification) which contains at least one inorganic pigment selected from an inorganic black pigment having a titanium atom(s) (titanium black; Page 5, Paragraph 4 of "(e) Colorant" section) and carbon black (Page 5, Paragraph 4 of "(e) Colorant" section).
	Regarding claim 7, Park further teaches that the composition further comprises (d) an organic black pigment (claim 1 of Park).
	Regarding claim 8, Park further teaches that the (b) photosensitizer (polymerizable compound and photopolymerization initiator; claim 1 of Park) comprises a compound having two or more radical polymerizable groups 
	Regarding claim 12, Park further teaches a cured film composed of a cured product of the photosensitive composition according to claim 1 (see abstract).
	Regarding claim 13, Park further teaches (abstract) an organic EL display device (OLED display) comprising a cured film of the photosensitive composition according to claim 1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR-20140096423-A), hereinafter Park, in view of Choi et al. (KR-20160079319-A), hereinafter Choi, as applied to claim 1 above, and further in view of Inoue et al. (WO-2014129320-A1), hereinafter Inoue.
Regarding claim 6, as shown above, Park in view of Choi teaches that the composition comprises a compound of (a-3) (produced when the epoxy compound of Choi reacts with the carboxyl group of the copolymer of Park). However, Park in view of Choi does not teach that resin is a cardo resin. However, Park does teach that resin is a copolymer of an unsaturated carboxylic acid and an ethylenically unsaturated compound (structural units a-1 and a-3, respectively; first paragraph of "(a) Copolymer" section, Page 2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the copolymer of Park to also be an acrylic resin having an ethylenically unsaturated group in the side chain, such as an alkali-soluble cardo resin. As taught by Inoue, this would improve sensitivity during exposure and development.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR-20140096423-A), hereinafter Park, in view of Choi et al. (KR-20160079319-A), hereinafter Choi, as applied to claim 1 above, and further in view of Yasuhiro (KR-20150003744-A) and The Difference Between Positive and Negative Photoresist by Shin-Etsu MicroSi, hereinafter MicroSi.
claim 9, Park does not teach that the composition has positive photosensitivity and that the (b) photosensitizer comprises a photo-acid generator. Rather, as explained in regards to claim 8, Park teaches that the composition has negative photosensitivity and that the (b) photosensitizer (polymerizable compound and photopolymerization initiator; claim 1 of Park) comprises a compound having two or more radical polymerizable groups (polymerizable compound, claim 1 of Park; multifunctional compound having two or more functional groups, Page 4, Paragraph 2 of "(c) a polymerizable compound") and comprises a photopolymerization initiator (claim 1 of Park).
Yasuhiro teaches a known photosensitive resin composition that may be used for a black matrix in a display (see Paragraph 3 of "Description" section, Page 1) that comprises barium titanate fine particles and zirconium oxide fine particles (analogous to the pigments of Park) and an alkali-soluble resin (analogous to the copolymer of Park) (Page 2, Paragraph 12). Yasuhiro further teaches that the composition may either be positive type or negative type, depending what other components the composition further contains (Page 2, Paragraph 26 and Page 6, Paragraph 11). In a negative type, the composition would further have an ethylenically unsaturated group-containing compound (analogous to polymerizable compound of Park) and a photopolymerization initiator (Page 6, Paragraph 13). In a positive type, the composition would further have a photoacid generator (Page 14, Paragraph 17).
MicroSi teaches that, compared to negative photoresists, positive photoresists are less susceptible to pattern distortions (Paragraph 4).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR-20140096423-A), hereinafter Park, in view of Choi et al. (KR-20160079319-A), hereinafter Choi, as applied to claim 1 above, and further in view of Kitazawa (JP-2008077859-A) and Chang et al. (U.S. 2012/0291044 A1), hereinafter Chang.
Regarding claim 10, Park teaches that the composition further comprises a phthalocyanine dye (blue colorant, claim 1 of Park; CI Pigment Blue 15:6 (which is copper phthalocyanine), claim 4 of Park). However, Park does not teach that the phthalocyanine dye is specifically a vanadyl phthalocyanine near infrared absorbing dye.
Kitazawa teaches that it is known to include an infrared absorption material in the black matrix of an organic EL display device for the purpose of absorbing and safely radiating heat generated by the panel substrate of the display (see line titled "Novelty").
	Chang teaches that the infrared absorptivity of a phthalocyanine compound can be increased by changing the central metal of the compound, and that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced or added to the copper phthalocyanine dye of Park with the vanadyl phthalocyanine compound of Chang. This change would improve the IR absorptivity of the black matrix of Park, particularly in the range of 950 to 1000 nm, as taught by Chang. This in turn would improve the black matrix's ability to absorb and dissipate heat produced by the substrate of Park, as taught by Kitazawa.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR-20140096423-A), hereinafter Park, in view of Choi et al. (KR-20160079319-A), hereinafter Choi, Kitazawa (JP-2008077859-A), and Chang et al. (U.S. 2012/0291044 A1), hereinafter Chang, as applied to claim 10 above, and further in view of Kawase et al. (JP-2012068630-A), hereinafter Kawase.
Regarding claim 11, Park does not teach that a cured film, 2.0 um thick, formed of the photosensitive composition has the maximum light transmittance of 5.0% or less in wavelengths from 780 to 1,000 nm (see Table 5). However, the modifications to Park in view of Kitazawa and Chang would have resulted in an increased infrared absorbance (and therefore a decreased transmittance) in the cured film of Park. Park is silent on the permittivity of the cured film.

Kawase teaches a known black matrix film used in an organic EL display device (Page 2, Paragraph 2). Kawase further teaches (Page 4, Paragraph block 8) that the permittivity (relative dielectric constant) of the black matrix film is particularly preferably 5 or less at 1 kHz. If the black film matrix has this property, the "influence of parasitic capacitance or the like on a switching signal for driving ... a light emitting element is reduced. By doing so, it is possible to reduce the disturbance of the image or the like to such an extent that there is almost no visual effect." (Page 4, Paragraph block 8)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the cured film of modified Park to have a permittivity of 5 or less at 1 kHz, as taught by Kawase. This would reduce the influence of parasitic capacitance and thereby reduce the disturbance it causes to the image of the organic EL display.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR-20140096423-A), hereinafter Park, in view of Choi et al. (KR-20160079319-, as applied to claim 1 above, and further in view of Shishido et al. (U.S. 2012/0079333 A1).
Regarding claim 14, Park further teaches (abstract) an organic EL display device (OLED display) comprising a cured film of the photosensitive composition according to claim 1. However, Park does not teach that the organic EL display device also comprises a flexible substrate composed of a polyimide resin.
Shishido teaches that, in the field of display devices such as organic EL display devices (see [0005]), a flexible display device can be obtained by using a flexible substrate ([0190]), which may be made of a flexible material such as a polyimide resin ([0192]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a flexible substrate composed of a polyimide resin, as taught by Shishido, in the organic EL display device of Park, in order to obtain a flexible organic display device.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR-20140096423-A), hereinafter Park, in view of Choi et al. (KR-20160079319-A), hereinafter Choi, as applied to claim 12 above, and further in view of Moon et al. (U.S. 2016/0362588 A1), hereinafter Moon.
Regarding claim 15, Park does not teach that use of the cured film according to claim 12 as a pixel division layer comprised in an organic EL display device. However, Park does teach the use of the cured film of as a black matrix in an organic EL display device (OLED display, see abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the black matrix of Park (composed of the cured composition of Park) as a pixel division layer in an organic EL display device, as taught by Moon. Moon teaches that, in an organic EL display device, a black matrix and a pixel division layer have overlapping functionalities. Therefore, one of ordinary skill would have a reasonable expectation of success for the use of the known black matrix of Park as a pixel division layer. Furthermore, Moon discloses a known application of a black matrix in an organic EL display device in which it is, technically, a pixel defining (synonymous with "division" in this context) layer.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR-20140096423-A), hereinafter Park, in view of Choi et al. (KR-20160079319-A), hereinafter Choi, and Moon et al. (U.S. 2016/0362588 A1), hereinafter Moon, as applied to claim 15 above, and further in view of Wang (U.S. 2016/0291402 A1).
Regarding claim 16, Park and Moon are both silent on the opening rate of the pixel division layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the pixel division layer of modified Park to be wide (and therefore have a small opening rate), as taught by Wang, in order to prevent light leakage. It would have further been obvious to find an optimal range for the condition "small", such as 20% or less. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 (II) (A))

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Choi does not teach that the long-chain alkyl group of the compound selected from the group consisting of the (a-1) to the (a-3) of instant claim 1 is a branched alkyl group either: having a total of three or more tertiary carbon(s) and/or quaternary carbon(s); or represented by general formula (50) of instant claim 5. None of the preferred embodiments provided by Choi meet either of these limitations, nor does the disclosure of Choi include anything which would anticipate .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631.  The examiner can normally be reached on Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        




/Nicholas E Brown/Examiner, Art Unit 1737